Citation Nr: 0609659	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  94-48 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1968 to September 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, OR.

Service connection is in effect for residuals, laceration of 
the right ulnar nerve.

In addition to a memorandum of development undertaken by the 
Board in October 2002 on its own motion under regulations 
then in effect, the case was remanded by the Board for 
specified evidentiary development in August 1996, March 1999, 
October 2003 and March 2005.

The veteran, his spouse and his brother provided testimony at 
a hearing held before a Hearing Officer at the RO in December 
1994; a transcript is of record.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appellate issue.

2.  The veteran was in Vietnam working in noncombat MOS 
positions; after exhaustive efforts to confirm them, his 
alleged combat-compatible experiences either cannot be 
verified and/or are not credible as stressors.

3.  The veteran's alleged in-service stressor experiences are 
virtually uncorroborated by service comrades and other 
pertinent military history and his service records are not 
consistent therewith.  

4.  While he has a diagnosis, among many others, of PTSD 
primarily due to childhood experiences, credible evidence and 
medical opinion does not sustain that any portion of an 
acquired psychiatric disorder to include PTSD is a result of 
his active military service due to verified stressors.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is not the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  

Because of the aggregate nature of the case to include the 
veteran's allegations and history, the evidentiary 
development that has been undertaken in this case by VA at 
all levels and under the auspices of RO and Board has been 
somewhat extraordinary.  In addition to the independent 
search for data undertaken by the RO early in the appeal and 
at the time the veteran and his family provided testimony at 
the RO, a memorandum of development was undertaken by the 
Board in October 2002 [on its own motion under regulations 
then in effect]; and the case was remanded by the Board for 
specified evidentiary development in August 1996, March 1999, 
October 2003 and March 2005.  The veteran has indicated that 
he is aware of what is required in the way of evidence and 
that nothing further is known to exist which would benefit 
his claim.  

On repeated occasions he has provided various statements 
which have been checked out by various investigative organs 
including the service department.  The results of those 
searches will be delineated below. 

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The law, however, recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, and Caluza v. Brown, op. 
cit.  (holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character). 

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, op. cit.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran had active service from August 1968 to September 
1971.  During that time he was in Vietnam from December 1970 
to September 1971.  In January 1971, he served with HW Co, 
864th Engineer Battalion as a cook.  In May 1971, he was 
reassigned as a heavy vehicle driver to the 73rd Eng. Co.

One enlistment examination dated in April 1968 shows that he 
had checked a history of depression or excessive worry and 
"nervous trouble of any sort".  On inquiry by the examiner, 
he said that he had a history of depression and "trouble 
with my gut".  On another examination report, dated in 
September 1971, he reported that he had been treated for a 
mental condition as a child in Cedar Rapids, IA.

A summary report is of record from the Army hospital at Ft. 
Riley, KS dated in January 1970.  The veteran was said to 
have had a depressive reaction, acute, moderate, manifested 
by passive-dependent personality characteristics, marked 
immaturity, mild depression, self-denigrating ideation, 
limited tolerance for stress and underlying hostility, 
complicated by marital problems.  He had been transferred 
from the VA facility in Omaha, NE.  

Another document is of record dated in February 1970, also 
from the Irwin Army Hospital at Ft. Riley, to the effect that 
he had been at the facility for 32 days for "drugs, improper 
use of, ingestion of methocarbamol (meprobamate) with alcohol 
intoxication".  This had allegedly occurred when he 
allegedly drank several glasses of alcohol with the ingestion 
of an unknown amount of the meprobamate tablets on the 
evening of February 8, 1970.

A report from the psychiatric service dated in September 1971 
was to the effect that he had been found to have had improper 
use of drugs, namely heroin, not in the line of duty.  He was 
noted to have a MOS of electrician and had been referred 
under the amnesty program.  His drugs had included a vial of 
heroin a day for 2 months.  Treatment included Methadone, 1 
times a day without other psychotherapy.  Detoxification was 
said to be completed and while he had been cooperative 
therefore, he was not felt to be motivated or cooperative for 
further rehabilitation.  He was recommended for Army 
discharge and a follow-up was to be arranged with civilian 
drug abuse center.

A number of service documents are now in the file.  His 201 
file reflects that prior to entering service, he had gone to 
high school at Boystown HS, in NE.  One DD214 shows that his 
MOS was as an electrician; that he had training as a 
carpenter; and that he had 13 days AWOL from April 8 to 20, 
1970, and excess leave of 11 days from December 14 to 24, 
1970.  He earned the Sharpshooter Badge (M-14 rifle) and 
Marksmanship Badge (M-16 rifle).

The veteran states that he was sent to Fire Base Sherry when 
it was under heavy fire; and that he was shot at when on a 
road about five miles south of Tao Tet and close to Whiskey 
Mountain.  In one statement, he stated that he was unarmed at 
the time since it had been a "set-up" by the South 
Vietnamese.  He asserts that there were constant shootings in 
his vicinity.  On one occasion, he was cleaning up an 
ammunition dump and they did not know what was and was not 
live.  He alleges that he saw some 10 firefights and a number 
of other small arms fire, snipers, and mortar attacks during 
the last few months of serving in Vietnam.  He recalls one 
incident when a Viet Cong was shot and he saw the head 
explode in a flash of light; he later went back to check the 
back of the head.  

A statement was received, dated in January 1980, to the 
effect that he had been placed on a Court ordered community 
outpatient treatment program, effective December 22, 1979.

The veteran filed his initial claim for service connection 
for PTSD in March 1993.

When examined by VA in May 1994, the veteran reported that he 
had first served in Korea and sending him to Vietnam had been 
a mistake but he decided to stay.  He described numerous 
incidents therein including first being a cook and then 
moving to an engineering company and infantry unit.  In the 
first job he saw no combat at all; in the second, he had 
problems with authority where he recalled that he saw 
sporadic arms fire on one occasion at a time when he was 
"unarmed and strung out on acid"; he reported that he later 
saw a number of fire fights including the incident in which 
the VC was killed.  He had started going to the PTSD outreach 
facility.  He had been using drugs in Vietnam, cocaine, 
nearly daily, initially shooting it and then snorting it; but 
having seen overdoses, he went to smoking it.  He had also 
used marijuana regularly and continued to use cocaine and 
speed on a monthly basis as well as the marijuana.

He gave a history of having had a troubled childhood with 
tension and abuse, and at age 18 months, he and his 4 other 
siblings were sent to the orphanage and made wards of the 
Court.  They remained there until he was 7 when he was sent 
to another orphanage and then Boystown.  He stated that at 
about age 5, a man named G had started to sexually abuse him; 
and at age 6-7, a woman did so as well.  He said that since 
age 13, he had told the counselor that he did not intend to 
ever let anyone mess with him again, and that this was when 
his life took a different direction and he lost respect for 
authority which in turn caused problems in the service.  
However, he admitted that from 1969 to 1980, he himself 
abused little girls, ages 5 to 10 for which he was caught and 
admitted to a CA facility for pedophilia from 1975-1977.  He 
said that to his knowledge he had abused 14 victims in his 
life, two of them after 1980.  He had had a rocky marital and 
work history with a number of jobs and some unemployment for 
8 years of which several were when he was in the state 
hospital.

The examiner cited his clinical findings and noted that he 
had showed signs of PTSD secondary to his sexual abuse as a 
child.  He diagnosed: (1) mild secondary PTSD problems due to 
the added difficulty in the military but this was less than 
the PTSD symptoms due to the childhood sexual abuse; (2) 
stimulants abuse, cocaine and amphetamines; (3) marijuana 
abuse, possible dependence; (4) pedophilia, now apparently in 
remission; (5) character traits which include a distant aloof 
style, perhaps mild paranoid thinking, certainly extreme 
distrust of others.

A Social and Industrial Survey was undertaken  in May 1994, 
at which time historical information was similar to that 
given before and of record.  The veteran basically reiterated 
the stressors described above and provided numerous 
additional details.  For instance, he also recalled that he 
had injured his leg by a ricocheting explosion, [an incident 
not verified by service records and not previously 
mentioned].  He noted that at basic training at Ft. Lewis, he 
left training with three court martials pending for hitting a 
sergeant and a NCO, both which charges were dismissed 
ultimately.  He did his AIT at Ft. Leonard Wood, MO where he 
received an Article 15 for again hitting an NCO.  He 
described strained relationships with certain others while in 
Korea, a tour where he lived in a tent, was always cold and 
had terrible food, which he supplemented with what he could 
get from villagers including dog.

After an emergency leave at home where both he and his wife 
were under hospitalization, he was sent to Vietnam.  He said 
that he immediately got into trouble as he was starting to 
use cocaine.  He was soon sent to Fire Base Sherry which was 
then under heavy fire, during which time he said he was so 
heavily "coked up" that he did not realize that he had been 
sent to another base at all.  During that time, he was shot 
at on a road; he was unarmed, he stated, because it had been 
a set up by Vietnam officers who "knew he was out of it on 
drugs".  Before he got back to base he recalled that he had 
been shot at again but he did not feel he had to report it.  
He said that many of these instances were close and he felt 
that it could have been him who was hit.  He also recalled 
that he had been asked to clean ammunition dumps with live 
rounds, but they did not know which was live and what was 
not.  He also descended into a tunnel and was aware that all 
the wires there could blow him up. At the time he was to 
return to the States, he felt that he needed to avail himself 
of the (drug) amnesty program.  As a result he was put in the 
methadone program, but as he recalled, he became very ill so 
he dropped out of the program and went "cold turkey" to 
free his body from heroin.

As for his pre-military history, the veteran described a 
myriad of difficulties as a child including being kicked out 
of kindergarten, his parents being alcoholics and later being 
in several abusive family homes, he was sent to several 
orphanages where he experienced sexual and emotional abuse as 
well.   He said as a child he had been in many fights; in 
1957, his oldest brother died and he said he did not recall 
the funeral as he was so drugged that he did not recognize 
his other siblings.  He ended up in Boystown with one other 
brother where they continued to experience abuse.  After the 
military he had a scattered work record with primarily entry-
level jobs; the longest job he held was installing insulation 
for 6 years.  In 1974-5, he started at a community college 
working in a degree in psychology; however he was still doing 
drugs.  He became a perpetrator and eventually turned himself 
in for his multiple outstanding child molestation charges.  
He served two years in prison during which time he still did 
drugs.  He had a series of marriages.  He started going to a 
PTSD group in 1993, and reported that he "dried up" totally 
but continued to be a "controlled drinker and smoker of 
pot".  He said that he currently had several charges of 
assault and battery against a narcotics agent pending.

The social worker noted that the veteran turned his long 
history of physical, sexual and emotional abuse into his 
desire to go into the military and specifically go to Vietnam 
and kill.  He had stated that he basically liked his military 
time.  It was felt that much of his symptomatology could be 
termed as part of PTSD which had existed lifelong, probably 
since infancy, and the first orphanage experiences, etc.

A lengthy communication was received from his sister 
describing his eagerness to go to service and how he was 
changed when he got back, like many others.  

The veteran, his brother and his wife testified before a 
Hearing Officer at the RO in December 1994.  At that time, he 
said that when he went to Vietnam he was initially a cook but 
was kicked out of the mess hall so he had to work with an 
engineer battalion where he had a noncombat MOS.  Tr. at 7-9.  
He said that he was a road guard and paver, and that they 
were fired on often but he was always spaced out on cocaine 
so he did things like leave his weapon at base.  Tr. at 9.  
He said that they were shot at often and he spent the night 
at Fire Base Sherry which was hit.  Tr. at 10.  He described 
having shot a person.  Tr. at 17-18.  He thought that he had 
probably killed others.  Tr. at 20-21.  His family described 
his current hypervigilance and other symptoms, and said that 
he had just now started to talk about Vietnam.

In a decision in August 1996, the Board denied entitlement to 
service connection for peripheral neuropathy and a skin 
disorder claimed to be secondary to herbicide exposure.  The 
Board remanded the case for development of evidence with 
regard to the veteran's PTSD stressors including via the ESG; 
to obtain additional clinical records; and for him to be 
given a specialized VA examination to determine whether his 
PTSD was a result of service.

Additional clinical records were submitted showing care for a 
variety of disabilities including those of a mental health 
nature and a diagnosis of PTSD.

A VA psychiatric examination was scheduled but the veteran 
was noted to be then incarcerated so he could not attend.

He was examined by VA during care in May and June 1997 where 
he had been self-admitted to the CARS program seeking 
treatment for methamphetamine and alcohol dependence.  He 
said he had not been chemical free since leaving Vietnam.  He 
had worked for the post office for 7 years.  About a month 
before admission, he had felt he was to start to come out of 
his isolation but this resulted in a molestation of a 10 year 
old child of a friend.  He said he had had treatment for a 
similar condition at a federal penitentiary in 1977 and 1980 
after turning himself in for pedophilia.  He described the 
same nightmare he had had since Vietnam of killing someone.  
Other problems stemming from his depression included suicidal 
ideation and depressed mood.

A detailed inquiry was sent by VA to USASCRUR in October 1997 
endeavoring to verify his stressors.

A detailed response was received from that agency in November 
1997.  In pertinent part, it was noted that:

Most Vietnam veterans performed guard 
duty during their Vietnam tour.  However, 
while such claims may be completely true, 
military records rarely verify guard duty 
assignments.  The USASCRUR is unable to 
document that (the veteran) performed 
guard duty.  We can only verify, by his 
DA Form 20, that he was a cook and heavy 
vehicle driver and assigned to an 
engineer unit during his Vietnam tour.

The veteran had also noted that he had killed an enemy 
soldier while on a recon patrol by the DMZ.  Of record is 
information from a text relating to the identified 
Engineering Battalion to which he was located near Phan Thiet 
in June 1970 until departing on August 31, 1971.  However, 
maps and other documentation confirmed that this site was 
separated from the DMZ by most of the I Corps which was 
nowhere near where he was located.  The RO, in its SSOC of 
October 1998, noted that the veteran had testified that he 
had killed someone at point blank range while he later 
indicated that a perimeter had been laid and he saw someone 
coming and he killed him.  Neither could be verified, and the 
statements were contradictory and inconsistent.

The Board again remanded the case in March 1999.  At that 
time, the Board noted that the veteran's service records 
referred to his participation in an "Unnamed Campaign 
(13th)" and that he had been awarded the Republic of Vietnam 
Campaign Medal.  The Board asked for additional records from 
all pertinent sources, and that the significance of the 
service notations be clarified in the context of whether he 
was or was not in combat.  It was thereafter clarified (as 
identified in the SSOC of July 1999), that under pertinent 
medal regulations, virtually all those who had been in 
Vietnam had been awarded the medal, and that while all were 
in operations in a combat theater, this did not constitute 
combat.  It was also again noted that the jobs to which he 
was assigned were all noncombat duties. 

The veteran submitted clarification, received in September 
1999, noting that he was incarcerated and that this had been 
known when he was unable to appear for various VA 
examinations.  He further recalled that while he had been 
assigned to noncombatant jobs, he had in fact also worked as 
a guard which was a combat job, although he had, due to drug 
use, forgotten his weapon and had to use that of another at 
the time.  He recalled other incidents.  He mentioned that 
although he could walk fine, he was strapped to a stretcher 
from Japan en route to the States (this is a reference, it 
appears, to his return to the U.S. during the drug amnesty 
program under circumstances similar to this and otherwise 
explained by his situation at that time, i.e., not due to 
combat but his out-of-control drug use).

In a long hand written letter received in January 2000, the 
veteran reiterated many of his alleged stressors and 
expressed his concern that these could not be confirmed, and 
particularly, that VA had not adequately endeavored to do so.  
He resented that it had been implied that he was not credible 
while all he had said was of record.   He asked that VA 
provide satisfactory proof that his stressors were not valid 
and that these incidents did not occur.  He also asked that 
his being strapped to the stretcher all the way home could be 
explained away as not being due to his combat circumstances.

In a memorandum by the Board in October 2002, a further 
attempt was to be made via USASCRUR and the veteran to 
clarify the service information as to alleged locations, 
incidents, etc., to include at Fire Base Sherry and the 
Unnamed Campaign, etc.; and to endeavor to obtain VA 
psychiatric evaluation for the veteran and a determination as 
to the etiology of any PTSD.

The veteran provided another long hand written letter 
clarifying his stressors, and filled out a form identifying 
those he wanted pinpointed, i.e., in June through August 
1971, and including a mortar attack at Fire Base Sherry, 
being shot at while a road guard for the road paving crew, 
friendly fire at Whiskey Mountain and cultural shock the 
entire time in Vietnam.

In March 2003, correspondence was sent from the Board to 
USASCRUR for additional clarification of all of the pertinent 
allegations.

In the meantime, the regulations pertaining to development by 
the Board on its own motion of records were revised; in 
October 2003, the Board remanded the case for a VA 
psychiatric evaluation.

An extensive VA psychiatric evaluation was undertaken in May 
2004, all of which is of record.  Noted was his long history 
of childhood and other problems including incarceration.  The 
examiner concluded that he had adjustment disorder, depressed 
mood; pedophilia; panic disorder; methamphetamine abuse, in 
remission; heroin abuse, in remission; alcohol dependence, 
stated to be in remission; cannabis dependence, stated to be 
in remission; polysubstance abuse, in remission.  It was also 
noted that he had PTSD by history (secondary to childhood 
abuse and neglect, moderate; to military examination, mild 
and chronic) as well as a mixed personality disorder with 
narcissistic and antisocial trait.  It was specifically 
concluded that he had had a multitude of issues that had 
affected his life adjustment prior to his military service.  
The examiner opined that while there were some seeming PTSD 
symptoms associated with his Vietnam service, "these 
situations are less compelling than the situations typically 
associated with combat veterans' PTSD", and that spending 
the night in a foxhole under friendly fire was the only one 
then noted by him (and unverified).   

Correspondence and documentations including a SSOC to the 
veteran asking for additional specifics, dated in December 
2004, was returned to VA as undeliverable.

The case was once more remanded by the Board in March 2005 at 
which time the service department was asked to review and 
again endeavor to provide stressor collaboration.

Defense personnel records retrieval system documentation was 
received and is in the file.  In pertinent part, the records 
of the pertinent units failed to show any attacks on Whiskey 
Mountain when he was in country.  Fire Base Sherry received 
eight B40 rounds on March 6, 1971, five of which landed 
inside the wire; this was the only verifiable attack at the 
two locations during all of 1971.  

The veteran was asked to address these details and further 
clarify.  The document sent to him in that regard was 
returned as not deliverable.

Additional VA clinical reports are of record.  The veteran 
has been periodically seen for various complaints.  

Analysis

The VA has an enhanced affirmative obligation to develop the 
evidence in any given case.  However, in this particular 
instance, it would be difficult if not impossible to conceive 
of anything else that might be attempted that has not already 
been done to try to help the veteran support his claim.  
After multiple attempts to develop the record, as identified 
in detail above, his claim is simply not supportable under 
any viable and equitable auspices.

In order to grant service connection for PTSD, there must be 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  

In this case, there is a current diagnosis of PTSD which is 
stated by all examiners to be primarily due to stressors of 
the veteran's admitedly dreadful childhood.  Any minimal PTSD 
symptoms he may have which can be identified with his 
military service are relatively insignificant; and more 
importantly, are stated to be due to incidents (i.e., 
stressors) which are either entirely noncombat related and 
due to such things as behavioral errors or drug abuse, and/or 
cannot be verified and are thus not credible.  

Over and over, the veteran has alleged specific incidents 
which he says caused stress; and repeatedly and without 
exception, these have been disproved.  Some of his earliest 
allegations he appears to have now abandoned (i.e,., not 
shown on the recent listing), but in any event, these were 
not verifiable either.  

The mere present of anyone in Vietnam, albeit unpleasant for 
all concerned, is inadequate, in and of itelf, for a grant of 
the claimed benefits.  In this instance, while he was in 
Vietnam, he may well have pulled singular guard duty (like 
everyone else) at one time or another, but there is 
absolutely no confirmation in numerous and varied records of 
his having been subjected to any of the so-called combat 
stressors he claims.  Any modest residual doubt in this 
regard was entirely obliterated in the most recent official 
Defenes Department documentation relating to Whiskey Mountain 
and Fire Base Sherry during his time in service.  

A primary example of his exhuberant hyberbole is that he now 
argues that he had to be strapped to a stretcher for removal 
out of Vietnam due to combat stress.  The actual service 
record clearly and rather unequivocally establishes that he 
was strapped down as he was flown out as part of a drug 
amnesty program at a time when he was in a state of 
continuing virtual incompetence due to drug abuse.  In fact, 
many of this alleged stressors incidents are veiled in the 
cloak of drug induced stupor.  It is clear that he did not do 
well with others in service, but neither had he done well 
with others from the time of kindergarten, before or since 
service, and as shown in his penal record.

Here there is basis to argue the veteran's self interest in 
obtaining a favorable decision on his claim, and, this 
consideration, when collectively viewed with highly negative 
independent, clinical evidence amply discussed above and 
elsewhere, tends to disfavor the claim.  

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  While the veteran arguably has a 
current diagnosis of PTSD, this is primary due to his 
childhood.  He did not engage in combat with the enemy, and 
therefore his testimony alone is not sufficient to establish 
the occurrence of claimed stressors.  His testimony must be 
corroborated by credible supporting evidence.  There simply 
is no credible supporting evidence which independently 
corroborates any non-combat stressors to which he purportedly 
was exposed.  Without credible supporting evidence that the 
stressors actually occurred, the veteran does not meet the 
requirements for a grant of service connection for PTSD.  38 
C.F.R. § 3.304(f).


ORDER

Service connection fir PTSD is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


